KRUEGER, Judge.
'T'he offense is burglary. The punishment assessed is confinement in the state penitentiary for a term of five years.
The record is before this Court without a Statement of Facts or Bills of Exceptions. The indictment is in due form. Consequently, there is nothing presented for review.
*460Therefore, the judgment of the trial court should be affirmed which is accordingly done.
PER CURIAM.
The foregoing opinion of the Commission of Appeals has been examined by the Judges of the Court of Criminal Appeals and approved by the Court.